EXHIBIT 10.2

FORM OF

INDEMNITY AGREEMENT

This Indemnity Agreement (“Agreement”) is made and entered into as of the 6th
day of December, 2007 by and between Encore Bank, N.A., a national banking
association (“Bank”), and [·] (“Indemnitee”). Encore Bancshares, Inc., a Texas
corporation and registered bank holding company under the Bank Holding Company
Act of 1956, as amended (“Bancshares”), is also executing this Agreement as
guarantor of the obligations under this Agreement of its subsidiary, Encore
Bank, N.A.

RECITALS

WHEREAS, Indemnitee is a director and/or officer of the Bank and in such
capacity is performing valuable services for the Bank and the Bank desires
Indemnitee to continue in such capacity and the Indemnitee is willing, under
certain circumstances, to continue in such capacity; and

WHEREAS, Indemnitee may from time to time serve as a director, officer, employee
or agent of other corporations, partnerships, joint ventures, trusts or other
enterprises, entities or plans at the request of the Bank to pursue the Bank’s
interests; and

WHEREAS, the Board of Directors of the Bank has determined that it is in the
best interests of the Bank to retain Indemnitee’s services and to provide
insurance and indemnification (including advancement of expenses) to Indemnitee
against any and all liabilities asserted against Indemnitee to the fullest
extent permitted by the National Bank Act and the Texas Business Organizations
Code and any other law (including statutory laws and laws established by
judicial decision) of the State of Texas, each subject to 12 U.S.C. § 1828(k)
and the rules and regulations promulgated thereunder (collectively, the “Law”),
as the Law presently exists or as may hereafter be amended from time to time.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, and for certain good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Bank and Indemnitee agree as follows:

1. Continued Service. Indemnitee will serve at the will of the Bank or under
separate contract, if such exists, as a director and/or officer of the Bank for
so long as Indemnitee is duly elected and qualified in accordance with the
bylaws of the Bank or until Indemnitee tenders Indemnitee’s written resignation
to the Bank. This Agreement shall not be deemed an employment contract between
the Bank (or any of its affiliates) and Indemnitee. This Agreement shall
continue is force after Indemnitee has ceased to serve as a director or officer
of the Bank.

2. Indemnification. Subject to Section 19 of this Agreement, the Bank shall
indemnify Indemnitee as follows:

Indemnitee shall be indemnified and held harmless by the Bank to the fullest
extent authorized by the Law as the same exist or may hereafter be amended (but,
in the case of any such amendment, only to the extent that such amendment
permits the Bank to provide broader indemnification rights than said law
permitted the Bank to provide prior to such amendment), when Indemnitee was, is
or is threatened to be made a named defendant or respondent in a proceeding by
reason of the fact that Indemnitee is or was a director or officer of the Bank
but only if it is determined in accordance with Section 5 of this Agreement
that:

 

  (a) Indemnitee



--------------------------------------------------------------------------------

  (i) acted in good faith;

 

  (ii) reasonably believed:

 

  (1) in the case of conduct in his official capacity, that his conduct was in
the Bank’s best interests; and

 

  (2) in all other cases, that his conduct was at least not opposed to the
Bank’s best interests; and

 

  (iii) in the case of any criminal proceeding, had no reasonable cause to
believe his conduct was unlawful.

 

  (b) with respect to expenses, the amount of expenses other than a judgment is
reasonable; and

 

  (c) Indemnification should be paid.

The termination of a proceeding by judgment, order, settlement or conviction, or
on a plea of nolo contendere or its equivalent is not of itself determinative
that Indemnitee did not meet the requirements set forth in this Section 2.

3. Limitation on Indemnification. Subject to Section 4 below, the Bank shall
indemnify Indemnitee under Section 2 above against:

 

  (a) A judgment; and

 

  (b) Expenses other than a judgment that are reasonable and actually incurred
by Indemnitee in connection with a proceeding.

4. Extent of Indemnification. If Indemnitee is found liable to the Bank or is
found liable on the basis that personal benefit was improperly received by
Indemnitee, the indemnification:

 

  (a) shall be limited to reasonable expenses actually incurred by Indemnitee in
connection with the proceeding;

 

Page 2 of 9



--------------------------------------------------------------------------------

  (b) does not include a judgment, penalty, a fine, an excise tax or similar
tax, including an excise tax assessed against the person with respect to an
employee benefit plan; and

 

  (c) may not be made in respect of any proceeding in which Indemnitee shall
have been found liable for:

 

  (i) willful or intentional misconduct in the performance of Indemnitee’s duty
to the Bank.

 

  (ii) breach of Indemnitee’s duty of loyalty owed to the Bank; or

 

  (iii) an act or omission not committed in good faith that constitutes breach
of a duty owed by Indemnitee to the Bank.

For the purposes hereof, Indemnitee shall be considered to have been found
liable in relation to a claim, issue or matter only if liability is established
by an order, including a judgment or decree of a court, and all appeals of the
order are exhausted or foreclosed by law.

The reasonableness of Indemnitee’s expenses contemplated in this Section 4 shall
be determined in the same manner that the determination of indemnification is
made under Section 5 of this Agreement.

5. Determination of Indemnification.

 

  (a) A determination of whether Indemnitee is entitled to indemnification under
Section 2 of this Agreement shall be made:

 

  (i) by a majority vote of the Board of Directors of the Bank who at the time
of the vote are disinterested and independent;

 

  (ii) if such quorum cannot be obtained, by a majority vote of a committee of
the Board of Directors of the Bank if the committee:

 

  (1) is designated by a majority vote of the directors who at the time of the
vote are disinterested and independent, regardless of whether the directors who
are disinterested and independent constitute a quorum; and

 

  (2) is comprised solely of one or more directors who are disinterested and
independent;

 

  (iii) by special legal counsel selected by the Board of Directors of the Bank
or a committee of the Board of Directors of the Bank by vote as set forth in
paragraphs (a)(i) or (a)(ii) of this Section 5, or, if such a quorum cannot be
obtained or such a committee cannot be established, by a majority vote of all
directors; or

 

Page 3 of 9



--------------------------------------------------------------------------------

  (iv) the sole shareholder of the Bank.

 

  (b) The Board of Directors, special legal counsel or shareholders, as the case
may be, shall make such determination of indemnification under paragraph (a) of
this Section 5 in accordance with the following procedure:

 

  (i) Indemnitee may submit to the Board of Directors a sworn statement of a
Request for Indemnification, substantially in the form of Exhibit A hereto, in
which the Indemnitee requests indemnification from the Bank pursuant to this
Agreement and states that he has met the standard of conduct required for
indemnification under Section 2 of this Agreement.

 

  (ii) The Indemnitee’s submission of a Request for Indemnification to the Board
of Directors shall create a rebuttable presumption that the Indemnitee has met
the requirements set forth in Section 2 of this Agreement and, therefore, is
entitled to indemnification thereunder. The directors, special legal counsel or
shareholders, as the case may be, shall determine, within 30 days after
submission of the Request for Indemnification, specifically that the Indemnitee
is so entitled unless they or it possess clear and convincing evidence to rebut
the foregoing presumption, which evidence shall be disclosed to the Indemnitee
with particularity.

If special legal counsel determines under paragraph (a)(iii) of this Section 5
that Indemnitee meets the standards under paragraph (a) of Section 2 of this
Agreement, the determination of whether indemnification should be paid under
paragraph (a)(iii) of Section 2 of this Agreement must be made in a manner
specified by paragraphs (a)(i), (a)(ii), (a)(iv) or (a)(v) of this Section 5.

6. Mandatory Indemnification for Reasonable Expenses upon Successful Defense.
The Bank shall indemnify Indemnitee against reasonable expenses incurred by him
in connection with a proceeding in which he is a respondent because he is or was
a director or an officer of the Bank if he has been wholly successful, on the
merits or otherwise, in the defense of the proceeding. The reasonableness of the
Indemnitee’s expenses contemplated in this Section 6 shall be determined in any
manner set forth in Section 5 of this Agreement.

7. Advancement of Reasonable Expenses. Reasonable expenses incurred by
Indemnitee who was, is or is threatened to be made a respondent in a proceeding
shall be paid or reimbursed by the Bank, in advance of the final disposition of
the proceeding, without the determinations specified in Section 2 of this
Agreement, within 14 days after the Bank receives from Indemnitee, the Statement
of Undertaking, substantially in the form of Exhibit B hereto, in which
(1) Indemnitee shall state that he believes in good faith that he has met the
standard of conduct necessary for indemnification under Section 2 of this
Agreement, and (2) the Indemnitee, or any other person on behalf of Indemnitee,
shall undertake to repay the amount paid or reimbursed by the Bank if the final
determination is that Indemnitee has not met those requirements or that
indemnification of Indemnitee is prohibited by Section 4 of this Agreement.

 

Page 4 of 9



--------------------------------------------------------------------------------

8. Insurance. The Bank shall purchase and maintain an insurance policy or
policies for the purpose of indemnifying any directors or officers of the Bank
to the extent such indemnification is allowed under the Texas Business
Organizations Code and 12 C.F.R. § 7.2014(b)(1). Any such insurance policy or
policies shall exclude coverage of liability for a formal order assessing civil
monetary penalties against a director or officer of the Bank. Indemnitee shall
be covered by such insurance policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Bank director or
officer.

9. Participation in Other Proceedings. Notwithstanding any other provision of
this Agreement, the Bank shall promptly pay or reimburse reasonable expenses
incurred by Indemnitee in connection with his appearance as a witness or other
participation in a proceeding at a time when he is not a respondent in the
proceeding.

10. Nonexclusivity. The right to indemnification and advancement of expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may be entitled under any statute, bylaw, insurance policy,
agreement, vote of shareholders or disinterested directors or otherwise, both as
to action in his official capacity and as to action in another capacity while
holding such office, and shall continue after Indemnitee has ceased to be a
director or officer and shall inure to the benefit of his heirs, executors and
administrators.

11. Merger, Consolidation or Change of Control. In the event that the Bank shall
be a constituent bank in a consolidation or merger, whether the Bank is the
resulting or surviving bank or is absorbed, or if there is a change of control
of the Bank, Indemnitee shall stand in the same position under this Agreement
with respect to the resulting, surviving or changed corporation as he would have
with respect to the Bank if its separate existence had continued or if there had
been no change of control of the Bank. The obligations of the Bank under this
Agreement shall be deemed to be assumed by and shall continue as obligations of
the resulting, surviving or changed corporation, as the case may be.

12. Certain Definitions. For purposes of this Agreement, the following
definitions apply herein:

 

  (a) “affiliate” means, with respect to the Bank, any other person or entity
that controls, or is controlled by, or is under common control with the Bank;

 

  (b) “change of control” means any change in the ownership of a majority of the
outstanding voting securities of the Bank or in the composition of a majority of
the members of the Board of Directors of the Bank;

 

  (c) “delegate” means a person who, while serving as a director or officer of
the Bank, is or was serving as a representative of the Bank at the request of
the Bank at another enterprise or organization or to an employee benefit plan.

 

Page 5 of 9



--------------------------------------------------------------------------------

  (d) “director” means a person who serves on the Board of Directors of the
Bank;

 

  (e) “disinterested director” means a director of the Bank who is not and was
not a party to the matter in respect of which indemnification is sought by
Indemnitee;

 

  (f) “disinterested and independent “ means a director of the Bank who is not
and was not a party to the matter in respect of which indemnification is sought
by Indemnitee and who is not an officer or employee of the Bank;

 

  (g) “enterprise” means a domestic entity or an organization subject to Chapter
8 of the Texas Business Organizations Code, including a predecessor domestic
entity or organization.

 

  (h) “expenses” include court costs, a judgment, a penalty, a settlement, a
fine, and an excise or similar tax, including an excise tax assessed against the
Indemnitee with respect to an employee benefit plan and reasonable attorney’s
fees;

 

  (i) “judgment” includes an arbitration award;

 

  (j) “officer” means a person elected, appointed, or designated as an officer
of the Bank by the Board of Directors of the Bank or under the Articles of
Association of the Bank;

 

  (k) “official capacity” means:

 

  (i) with respect to a director, the office of the director in the Bank or the
exercise of authority by or on behalf of the director under the Texas Business
Organizations Code or the Articles of Association of the Bank; and

 

  (ii) with respect to a person other than a director, the elective or
appointive office in the Bank held by the person or the relationship undertaken
by the person on behalf of the Bank;

 

  (l) “proceeding” means any threatened, pending, or completed action or other
proceeding, whether civil, criminal, administrative, arbitrative, or
investigative; any appeal in such an action or proceeding, and any inquiry or
investigation that could lead to such an action or proceeding; and

 

  (m) “respondent” means a person named as a respondent or defendant in a
proceeding.

 

Page 6 of 9



--------------------------------------------------------------------------------

13. Attorneys’ Fees. In the event that Indemnitee institutes any legal action to
enforce his rights under, or to recover damages for breach of this Agreement,
Indemnitee, if he prevails in whole or in part, shall be entitled to recover
from the Bank all attorneys’ fees and disbursements incurred by him.

14. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future state or federal laws, or rules
and regulations promulgated thereunder effective during the term hereof, such
provision shall be fully severable, and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof; and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there shall be inserted as a
part of this Agreement a provision as similar in terms to such illegal, invalid
or unenforceable provision as may be possible and be legal, valid and
enforceable, which provision shall be prepared as follows: (1) in the event the
severed provision is declared illegal, invalid or unenforceable by a court of
competent jurisdiction, such court shall have the authority to prepare the
legal, valid and enforceable provision; or (2) in the event the court referred
to in clause (1) above refuses to prepare such a replacement provision, or in
the event the illegal, invalid or enforceable provisions rendered such by any
act or event other than the pronouncement of a court of competent jurisdiction,
the Bank and the shareholders, or their representatives, shall promptly meet and
negotiate a substitute provision for the severed provision.

15. Governing Law; Binding Effect.

 

  (a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, without regard to the conflicts of laws provisions
thereof.

 

  (b) This Agreement shall be enforceable by and against the Bank, the
Indemnitee and their respective executors, legal representatives,
administrators, heirs, successors and assignees.

16. Entire Agreement; Modification; Survival. This Agreement contains the entire
agreement of the parties relating to the subject matter hereof. This Agreement
may be modified only by an instrument in writing signed by both parties hereto.
The provisions of this Agreement shall survive the termination of Indemnitee’s
service as a director and/or officer.

17. Counterparts. This Agreement may be executed by the parties hereto in
multiple counterparts, each of which shall be deemed an original for all
purposes, and all of which together shall constitute one and the same
instrument.

18. Notices. Unless otherwise expressly provided herein, all notices, requests,
demands, consents, waivers, instructions, approvals and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or sent by telecopy, telex, telegram, overnight mail or
courier service, or certified or registered mail, postage prepaid, return
receipt requested, addressed as follows:

 

Page 7 of 9



--------------------------------------------------------------------------------

If to the Bank:

Encore Bank, N.A.

Nine Greenway Plaza, Suite 1000

Houston, Texas 77046

Attn: Secretary

If to Bancshares:

Encore Bancshares, Inc.

Nine Greenway Plaza, Suite 1000

Houston, Texas 77046

Attn: Secretary

If to Indemnitee:

[·]

or to such other address or to such other addressees as any party shall have
last designated as its address or addressee by notice to the other party. All
notices and other communications given to any party in accordance with the
provisions of this Agreement shall be deemed to have been given when delivered
or sent to the intended recipient thereof in accordance with the provisions of
this Section 18.

19. Effect of 12 U.S.C. 1828(k). The obligations of the Bank and the rights of
Indemnitee under this Agreement shall be subject to 12 U.S.C. 1828(k) and the
rules and regulations promulgated thereunder.

[The remainder of this page intentionally left blank]

 

Page 8 of 9



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement effective as of the date first
above written.

 

BANK: ENCORE BANK, N.A. By:  

 

Name:  

 

Title:  

 

BANCSHARES:

ENCORE BANCSHARES, INC.,

as Guarantor

By:  

 

Name:  

 

Title:  

 

INDEMNITEE: By:  

 

Print Name:  

 

 

Page 9 of 9



--------------------------------------------------------------------------------

EXHIBIT A

REQUEST FOR INDEMNIFICATION

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

I,                                         , after first being duly sworn,
hereby state as follows:

1. This Request for Indemnification is submitted to the Board of Directors of
Encore Bank, N.A., a national banking association (the “Bank”), pursuant to the
Indemnity Agreement dated                     , 2007 (the “Agreement”), between
the Bank and the undersigned.

2. I am requesting indemnification from the Bank pursuant to the Agreement in
connection with the following proceeding:

3. With respect to my conduct that is at issue in this proceeding, I

(a) conducted myself in good faith;

(b) reasonably believed: (i) in the case of conduct in my official capacity as a
director or an officer of the Bank, that my conduct was in the Bank’s best
interests; and (ii) in all other cases, that my conduct was at least not opposed
to the Bank’s best interests; and

(c) in the case of any criminal proceeding, had no reasonable cause to believe
my conduct was unlawful.

Accordingly, I have met the standard of conduct required for indemnification
under Section 2 of the Agreement.

I have executed this Request for Indemnification on                         ,
        .

 

 

Signature

 

Printed name



--------------------------------------------------------------------------------

Subscribed and sworn to before me on this              day of
                        ,         .

 

 

Notary Public in and for said

State and County

My commission expires:  

 



--------------------------------------------------------------------------------

EXHIBIT B

STATEMENT OF UNDERTAKING

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

I,                                         , after first being duly sworn,
hereby state as follows:

1. This Statement of Undertaking is submitted to the Board of Directors of
Encore Bank, N.A., a national banking association (the “Bank”), pursuant to the
Indemnity Agreement dated                     , 2007 (the “Agreement”), between
the Bank and the undersigned.

2. I am requesting from the Bank pursuant to the Agreement the advancement of
expenses that I have incurred in connection with the following proceeding:

3. I believe in good faith that I have met the standard of conduct necessary for
indemnification under Section 2 of the Agreement.

4. I undertake to repay the amount paid or reimbursed by the Bank if it is
ultimately determined that (i) I have not met the standard of conduct necessary
for indemnification under Section 2 of the Agreement, or (ii) indemnification of
me is prohibited by Section 4 of the Agreement.

I have executed this Statement of Undertaking on                         ,
        .

 

 

Signature

 

Printed name



--------------------------------------------------------------------------------

Subscribed and sworn to before me on this              day of
                        ,         .

 

 

Notary Public in and for said

State and County

My commission expires:  

 